          Case 1:19-cr-00212-VEC Document 195 Filed 04/29/20 Page 1 of 2


                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
                                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC #:
 ------------------------------------------------------------   X   DATE FILED: 04/29/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :    19-CR-212-2 (VEC)
                                                                :
 PERRY WELLS,                                                   :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 7, 2020, Mr. Perry Wells moved for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(a), citing his asthma and hypertension and his designation by the

Bureau of Prisons as a “high risk” detainee given the COVID-19 pandemic, Dkt. 186;

        WHEREAS the Government opposes compassionate release on grounds of lack of

exhaustion and on the merits, Dkt. 194;

        WHEREAS the exhaustion requirement no longer applies because more than 30 days

have elapsed since Mr. Wells initially requested relief from the Bureau of Prisons on March 27,

2020, Dkt. 186-2, see 18 U.S.C. § 3582(c)(1)(a); and

        WHEREAS Mr. Wells appears to be a strong candidate to be granted furlough by the

Bureau of Prisons (“BOP”): he was released pretrial and was remanded only because it was

mandatory in light of his guilty plea, see Dkt. 125 at 21–22, he complied with all conditions of

pretrial release, and there was no violence associated with his participation in the offense of

conviction;

        WHEREAS broader use of the BOP’s furlough authority would relieve some of the

current pressure on BOP, its corrections officers, and its medical staff, by releasing from its
         Case 1:19-cr-00212-VEC Document 195 Filed 04/29/20 Page 2 of 2



facilities prisoners who do not pose a threat to the community but who are at elevated risk to

COVID-19; and

       WHEREAS increased use of BOP’s furlough power for prisoners like Mr. Wells, who

have been sentenced and are awaiting transport to their designated facilities, would be

particularly valuable to BOP and the prisoner if combined with a direction that, at the end of the

furlough period, the prisoner must surrender to his designated facility, thus reducing the

population of facilities like the Metropolitan Detention Center that are not primarily intended to

hold sentenced prisoners;

       IT IS HEREBY ORDERED THAT Mr. Wells’ compassionate release motion is held in

abeyance pending the submission by Mr. Wells of a furlough request to the BOP. If Mr. Wells

chooses to request release on furlough, he is authorized to inform the Bureau of Prisons that his

request comes with the strong recommendation of this Court. No later than May 14, 2020, the

Government must inform the Court whether Mr. Wells made a furlough request and, if so, when

BOP will act on the request.


SO ORDERED.
                                                        _________________________________
Date: April 29, 2020                                          VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                               2 of 2
